DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 2 and 11, the limitation “wherein the second polyimide layer is located in the bending area and is provided with at least two first through holes, and the second barrier layer contacts with the first barrier layer through the first through holes” is unclear. Specifically, it is unclear if the second polyimide layer is only located in the bending area. It is also unclear if the at least two first through holes are formed along with the two protrusions set forth in claim 1 in the bending area or if the at least two through holes are formed in the bending area and the protrusions are formed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (U.S. Patent Pub. No. 2016/0226024, from hereinafter “Park”) in view of Cai (U.S. Patent Pub. No. 2017/0194365) in view of Kim et al. (U.S. Patent Pub. No. 2017/0117504, from hereinafter “Oh”). 
Regarding Claim 1, Park in Fig. 1-6 teaches a flexible organic light emitting diode (OLED) display panel, a display area and a bending area being defined within the flexible OLED display panel, the flexible OLED display panel, comprising: a flexible substrate (100) comprising at least one of a polyimide and an inorganic material; a buffer layer (200) formed on the flexible substrate; a thin film transistor layer (300) formed on the buffer layer; an OLED light emitting layer (400) formed on the thin film transistor layer; and an encapsulation layer (500) comprising a plurality of inorganic layers and a plurality of organic layers alternately laminated (Fig. 3-6; ¶’s 0064-0073, 0100-0102 detailing the flexible substrate and the encapsulation layer). 
Park fails to specifically teach that the flexible substrate specifically comprises a first polyimide layer, a first barrier layer, a second polyimide layer, and a second barrier layer, which are disposed in sequence, wherein the first polyimide layer comprises a third top surface having at least two protrusions, and the third top surface is adjacent to the first barrier layer; and the second polyimide layer comprises a fourth top surface having at least two protrusions, and the fourth top surface faces away from the first polyimide layer.
Cai in Fig. 13 teaches a similar flexible organic light emitting diode display panel, comprising: a flexible substrate (300) comprising a first polyimide layer (311), a first barrier layer (321), a second polyimide layer (312), and a second barrier layer (322), which are disposed in sequence and more specifically wherein the first polyimide layer comprises a third top surface having at least two protrusions, and the third top surface is adjacent to the first barrier layer; and the second polyimide layer comprises a fourth top surface having at least two protrusions, and the fourth top surface faces away from the ¶’s 0034-0044, 0053-0072, and 0080-0097).
In view of the teachings of Cai, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Park to include that the flexible substrate specifically comprises a first polyimide layer, a first barrier layer, a second polyimide layer, and a second barrier layer, which are disposed in sequence, wherein the first polyimide layer comprises a third top surface having at least two protrusions, and the third top surface is adjacent to the first barrier layer; and the second polyimide layer comprises a fourth top surface having at least two protrusions, and the fourth top surface faces away from the first polyimide layer because providing the flexible substrate with this specific structure as claimed would further help prevent degradation of the panel when it is bent and not just rely on the buffer/compensation layer to alleviate the stress. 
Park also fails to teach that the encapsulation layer specifically comprises a first inorganic layer, a first organic layer, a second inorganic layer, and a second organic layer, which are sequentially formed on the OLED light emitting layer, wherein the first inorganic layer comprises a first top surface having at least two protrusions, the first top surface faces away from the OLED light emitting layer, the second inorganic layer comprises a second top surface having at least two protrusions, and the second top surface faces away from the OLED light emitting layer.
Oh in Fig. 1-5 teaches a similar flexible organic light emitting diode display panel, comprising: an encapsulation layer (30) comprising a first inorganic layer (31/f1), a first organic layer (32/f2), a second inorganic layer (31/f1), and a second organic layer ¶ 0022-0039, 0041-0044).
In view of the teachings of Oh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Park to include that the encapsulation layer specifically comprises a first inorganic layer, a first organic layer, a second inorganic layer, and a second organic layer, which are sequentially formed on the OLED light emitting layer, wherein the first inorganic layer comprises a first top surface having at least two protrusions, the first top surface faces away from the OLED light emitting layer, the second inorganic layer comprises a second top surface having at least two protrusions, and the second top surface faces away from the OLED light emitting layer because also providing the encapsulation with this specific structure as claimed would too further help prevent degradation of the panel when it is bent and not just rely on the buffer/compensation layer to alleviate the stress. 
Regarding Claim 3, Park teaches wherein the buffer layer (200) comprises a first buffer layer (210) and a second buffer layer (220), which are sequentially disposed on the flexible substrate (Fig. 5-7; ¶ 0074-0081 and 0106-0145). 
Regarding Claim 4, Although, Park fails to specifically teach wherein the first buffer layer comprises a fifth top surface having at least two protrusions, the fifth top Park does teach that the buffer layer can comprise different configurations (see Fig. 3 and 5-7). Furthermore, as shown above Cai and Oh both teach forming a layer comprising a top surface having at least two protrusions within a flexible substrate and an encapsulation, respectively. In view of the teachings of Park, Cai, Oh and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein the first buffer layer comprises a fifth top surface having at least two protrusions, the fifth top surface faces away from the flexible substrate because this would be an obvious matter of design choice as it is well known in the art that using protrusion as compared to through holes or the like provide a similar effect at alieving stress and preventing degradation when the flexible display device is bent. 
Regarding Claim 5, Park teaches wherein the first buffer layer is located in the bending area and is provided with at least two second through holes, and the second buffer layer contacts with the flexible substrate through the second through holes (Fig. 6; ¶’s 0120-0132). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Cai and Oh above, and further in view of Cheng (CN 207381403 U, referenced below using U.S. Patent Pub. No. 2020/0035946) and Park.
Regarding Claim 2, although, Park as modified by Cai fails to specifically teach wherein the second polyimide layer is located in the bending area and is provided with at least two first through holes, and the second barrier layer contacts the first barrier layer through the first through holes, Cheng teaches a similar flexible OLED display ¶ 0078-0085, ¶ 0113-0124, and more specifically ¶ 0127-0129). Furthermore, Park does teach a first layer of the buffer layer having at least two through holes and a second layer of the buffer layer contacting the substrate through the through holes (Fig. 6) and altering aspects of the two layers of the buffer layer in the bending area as compared to the display area (Fig. 7). 
In view of the teachings of Park, Cheng and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that the second polyimide layer is located in the bending area and is provided with at least two first through holes, and the second barrier layer contacts the first barrier layer through the first through holes because this would be an obvious matter of design choice based on the combined teachings above as altering the stress alleviating elements specifically formed in the bending area as compared to the display area is already shown by Park (see Fig. 7) to be another modification that can prevent degradation when the device is bent. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Cai and Oh above, and further in view of Kim et al. (U.S. Patent Pub. No. 2016/0093647, from hereinafter “Kim”).
Regarding Claim 6, Park teaches wherein the thin film transistor layer in the display area and the bending area comprises one or more insulating layers positioned  ¶’s 0082-0093 describing the thin film transistor layer) but fails to teach that the thin film transistor layer specifically comprises a first gate insulation layer, a second gate insulation layer, an interlayer insulation layer, a planarization layer, and a pixel definition layer, which are sequentially disposed on the buffer layer.
Kim in Fig. 1 teaches a thin film transistor layer comprising a first gate insulation layer (35), a second gate insulation layer (45), an interlayer insulation layer (55), a planarization layer (70), which are sequentially disposed on a buffer layer (15/25; ¶’s 0008-0019) and in Fig. 5 teaches a OLED display device comprising a pixel definition layer (650) on a similar planarization layer (550) to that of Fig. 1 (¶’s 0123-0125), which are sequentially disposed on the buffer layer.
In view of the teachings of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Park to include that the thin film transistor layer specifically comprises a first gate insulation layer, a second gate insulation layer, an interlayer insulation layer, a planarization layer, and a pixel definition layer, which are sequentially disposed on the buffer layer because these are well known insulation layers provided in a thin film transistor layer of a display device as they help to provide electrical isolation and separation between components such as those described by Park and Kim.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Kim above, and further in view of Cheng, Oh, and Park.
Regarding Claims 7 and 8, Park as modified by Kim fails to specifically teach that the second gate insulation layer in the bending area comprises a sixth top surface having at least two protrusions, the sixth top surface faces away from the flexible substrate, and the planarization layer is located in the bending area and comprises a seventh top surface having at least two protrusions, the seventh top surface faces away from the flexible substrate and/or that the first gate insulation layer is located in the bending area and is provided with at least two third through holes, the second gate insulation layer contacts with the buffer layer through the third through holes, and the interlayer insulation layer is located in the bending area and is provided with at least two fourth through holes, the planarization layer contacts with the second gate insulation layer through the fourth through holes.
Cheng in Fig. 6 and 12 teaches a similar flexible OLED display panel, a display are and a non-display area being defined within the flexible OLED display panel, the flexible OLED display panel, comprising: a flexible substrate (100), a buffer layer (410) formed on the flexible substrate; a thin film transistor layer formed on the buffer layer; an OLED light emitting layer (810/820/830) formed on the thin film transistor layer; wherein the thin film transistor layer comprises a first gate insulating layer (420), an interlayer insulation layer (430), a planarization layer (500) and a pixel definition layer, which are sequentially disposed on the buffer layer, and wherein the first gate insulation layer, the interlayer insulation layer, and the planarization layer are located in the non-display region with protrusions (321/322) formed between said layers (Fig. 6 and 12; ¶ 0078-0085, ¶ 0113-0124, and more specifically ¶ 0127-0129). Furthermore, as shown above Oh teaches forming a layer comprising a top surface having at least two Park teaches at least two through holes formed in a first layer within a buffer layer. 
In view of the teachings of Cheng, Oh, Park and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that the second gate insulation layer in the bending area comprises a sixth top surface having at least two protrusions, the sixth top surface faces away from the flexible substrate, and the planarization layer is located in the bending area and comprises a seventh top surface having at least two protrusions, the seventh top surface faces away from the flexible substrate and/or that the first gate insulation layer is located in the bending area and is provided with at least two third through holes, the second gate insulation layer contacts with the buffer layer through the third through holes, and the interlayer insulation layer is located in the bending area and is provided with at least two fourth through holes, the planarization layer contacts with the second gate insulation layer through the fourth through holes because this would be an obvious matter of design choice based on the combined teachings above  as altering the stress alleviating elements specifically formed in the bending area as compared to the display area is already shown by Park (see Fig. 7) to be another modification that can prevent degradation when the device is bent. 

Claims 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Oh.
Regarding Claim 9, Park in Fig. 1-6 teaches a flexible organic light emitting diode (OLED) display panel, a display area and a bending area being defined within the ¶’s 0064-0073, 0100-0102 detailing the encapsulation layer). 
Park fails to teach that the encapsulation layer specifically comprises a first inorganic layer, a first organic layer, a second inorganic layer, and a second organic layer, which are sequentially formed on the OLED light emitting layer, wherein the first inorganic layer comprises a first top surface having at least two protrusions, the first top surface faces away from the OLED light emitting layer, the second inorganic layer comprises a second top surface having at least two protrusions, and the second top surface faces away from the OLED light emitting layer.
Oh in Fig. 1-5 teaches a similar flexible organic light emitting diode display panel, comprising: an encapsulation layer (30) comprising a first inorganic layer (31/f1), a first organic layer (32/f2), a second inorganic layer (31/f1), and a second organic layer (32/f2), which are sequentially formed on the OLED light emitting layer, wherein the first inorganic layer comprises a first top surface having at least two protrusions, the first top surface faces away from an OLED light emitting structure (20), the second inorganic layer comprises a second top surface having at least two protrusions, and the second top surface faces away from the OLED light emitting structure (Fig. 3; ¶ 0022-0039, 0041-0044).
Oh, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Park to include that the encapsulation layer specifically comprises a first inorganic layer, a first organic layer, a second inorganic layer, and a second organic layer, which are sequentially formed on the OLED light emitting layer, wherein the first inorganic layer comprises a first top surface having at least two protrusions, the first top surface faces away from the OLED light emitting layer, the second inorganic layer comprises a second top surface having at least two protrusions, and the second top surface faces away from the OLED light emitting layer because providing the encapsulation with this specific structure as claimed would further help prevent degradation of the panel when it is bent and not just rely on the buffer/compensation layer to alleviate the stress. 
Regarding Claim 12, Park teaches wherein the buffer layer (200) comprises a first buffer layer (210) and a second buffer layer (220), which are sequentially disposed on the flexible substrate (Fig. 5-7; ¶ 0074-0081 and 0106-0145). 
Regarding Claim 13, although, Park fails to specifically teach wherein the first buffer layer comprises a fifth top surface having at least two protrusions, the fifth top surface faces away from the flexible substrate, Park does teach that the buffer layer can comprise different configurations (see Fig. 3 and 5-7). Furthermore, as shown above Cai and Oh both teach forming a layer comprising a top surface having at least two protrusions within a flexible substrate and an encapsulation, respectively. In view of the teachings of Park, Cai, Oh and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include wherein the first buffer 
Regarding Claim 14, Park teaches wherein the first buffer layer is located in the bending area and is provided with at least two second through holes, and the second buffer layer contacts with the flexible substrate through the second through holes (Fig. 6; ¶’s 0120-0132). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, as modified by Oh above, and further in view of Cai.
Regarding Claim 10, Park teaches the flexible substrate (100) comprising at least one of a polyimide and an inorganic material but fails to teach that the flexible substrate comprises a first polyimide layer, a first barrier layer, a second polyimide layer, and a second barrier layer, which are disposed in sequence.
Cai in Fig. 13 teaches a similar flexible organic light emitting diode display panel, comprising: a flexible substrate (300) comprising a first polyimide layer (311), a first barrier layer (321), a second polyimide layer (312), and a second barrier layer (322), which are disposed in sequence (Fig. 5-9 showing formation of the four layers; Fig. 13 showing the flexible OLED display panel; ¶’s 0034-0044, 0053-0072, and 0080-0097).
In view of the teachings of Cai, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify Park to include that the flexible substrate specifically comprises a first polyimide layer, a first barrier layer, a second polyimide layer, and a second barrier layer, which are disposed in sequence because providing the flexible substrate with this specific structure as claimed would further help prevent degradation of the panel when it is bent and not just rely on the buffer/compensation layer to alleviate the stress. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Chai above, and further in view of Cheng and Park.
Regarding Claim 2, although, Park as modified by Cai fails to specifically teach wherein the second polyimide layer is located in the bending area and is provided with at least two first through holes, and the second barrier layer contacts the first barrier layer through the first through holes, Cheng teaches a similar flexible OLED display panel, a display are and a non-display area being defined within the flexible OLED display panel, the flexible OLED display panel, comprising: protrusions (321/322) creating a similar effect as through holes formed in the bending area amongst similar layers (Fig. 6 and 12; ¶ 0078-0085, ¶ 0113-0124, and more specifically ¶ 0127-0129). Furthermore, Park does teach a first layer of the buffer layer having at least two through holes and a second layer of the buffer layer contacting the substrate through the through holes (Fig. 6) and altering aspects of the two layers of the buffer layer in the bending area as compared to the display area (Fig. 7). 
In view of the teachings of Park, Cheng and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that the second polyimide layer is located in the bending area and is provided with at Park (see Fig. 7) to be another modification that can prevent degradation when the device is bent. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Oh above, and further in view of Kim.
Regarding Claim 15, Park teaches wherein the thin film transistor layer in the display area and the bending area comprises one or more insulating layers positioned  among the components of a thin film transistor (310) disposed on the buffer layer (200; Fig. 3 and 5-7; ¶’s 0082-0093 describing the thin film transistor layer) but fails to teach that the thin film transistor layer specifically comprises a first gate insulation layer, a second gate insulation layer, an interlayer insulation layer, a planarization layer, and a pixel definition layer, which are sequentially disposed on the buffer layer.
Kim in Fig. 1 teaches a thin film transistor layer comprising a first gate insulation layer (35), a second gate insulation layer (45), an interlayer insulation layer (55), a planarization layer (70), which are sequentially disposed on a buffer layer (15/25; ¶’s 0008-0019) and in Fig. 5 teaches a OLED display device comprising a pixel definition layer (650) on a similar planarization layer (550) to that of Fig. 1 (¶’s 0123-0125), which are sequentially disposed on the buffer layer.
Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Park to include that the thin film transistor layer specifically comprises a first gate insulation layer, a second gate insulation layer, an interlayer insulation layer, a planarization layer, and a pixel definition layer, which are sequentially disposed on the buffer layer because these are well known insulation layers provided in a thin film transistor layer of a display device as they help to provide electrical isolation and separation between components such as those described by Park and Kim.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as modified by Kim above, and further in view of Cheng, Oh, and Park.
Regarding Claims 16 and 17, Park as modified by Kim fails to specifically teach that the second gate insulation layer in the bending area comprises a sixth top surface having at least two protrusions, the sixth top surface faces away from the flexible substrate, and the planarization layer is located in the bending area and comprises a seventh top surface having at least two protrusions, the seventh top surface faces away from the flexible substrate and/or that the first gate insulation layer is located in the bending area and is provided with at least two third through holes, the second gate insulation layer contacts with the buffer layer through the third through holes, and the interlayer insulation layer is located in the bending area and is provided with at least two fourth through holes, the planarization layer contacts with the second gate insulation layer through the fourth through holes.
Cheng in Fig. 6 and 12 teaches a similar flexible OLED display panel, a display are and a non-display area being defined within the flexible OLED display panel, the flexible OLED display panel, comprising: a flexible substrate (100), a buffer layer (410) formed on the flexible substrate; a thin film transistor layer formed on the buffer layer; an OLED light emitting layer (810/820/830) formed on the thin film transistor layer; wherein the thin film transistor layer comprises a first gate insulating layer (420), an interlayer insulation layer (430), a planarization layer (500) and a pixel definition layer, which are sequentially disposed on the buffer layer, and wherein the first gate insulation layer, the interlayer insulation layer, and the planarization layer are located in the non-display region with protrusions (321/322) formed between said layers (Fig. 6 and 12; ¶ 0078-0085, ¶ 0113-0124, and more specifically ¶ 0127-0129). Furthermore, as shown above Oh teaches forming a layer comprising a top surface having at least two protrusions within an encapsulation layer and Park teaches at least two through holes formed in a first layer within a buffer layer. 
In view of the teachings of Cheng, Oh, Park and with ordinary skill in the art at the time of the effective filing date of the invention it would have been obvious to include that the second gate insulation layer in the bending area comprises a sixth top surface having at least two protrusions, the sixth top surface faces away from the flexible substrate, and the planarization layer is located in the bending area and comprises a seventh top surface having at least two protrusions, the seventh top surface faces away from the flexible substrate and/or that the first gate insulation layer is located in the bending area and is provided with at least two third through holes, the second gate insulation layer contacts with the buffer layer through the third through holes, and the Park (see Fig. 7) to be another modification that can prevent degradation when the device is bent. 

Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Sonoda et al. (U.S. Patent Pub. No. 2015/0214504) teaches a similar OLED display device comprising a substrate comprising a first polyimide layer, a first barrier layer, a second polyimide layer and a second barrier layer, which are disposed in sequence; a thin film transistor layer formed on the substrate; an OLED light emitting layer formed on the thin film transistor layer; and an encapsulation layer comprising a first organic layer, a first inorganic layer, a second organic layer, a second, which are sequentially formed on the OLED light emitting layer, wherein the first inorganic layer comprises first through holes and the first inorganic layer contacting the OLED light emitting layer through the first through holes, the second organic layer comprising second through holes and the second inorganic layer contacting the first inorganic layer through the second through holes, the first polyimide layer comprising third through 
(ii) Ding et al. (CN 206610830 U) teaches a similar organic light emitting diode (OLED) display panel, comprising: a flexible substrate comprising a first barrier layer, a first polyimide layer, and a second barrier layer, which are disposed in sequence; a thin film transistor layer formed on the flexible substrate; an OLED light emitting layer formed on the thin film transistor layer; and an encapsulation layer comprising a first inorganic layer, a first organic layer, and a second inorganic layer which are sequentially formed on the OLED light emitting layer, wherein the first inorganic layer comprises a first top surface having at least two protrusions, the first top surface faces away from the OLED light emitting layer, the first organic layer comprises a second top surface having at least two protrusions, and the second top surface faces away from the OLED light emitting layer; the first barrier layer comprises a bottom surface having at least two protrusions; and the first polyimide layer comprises a third top surface having at least two protrusions, and the fourth top surface faces away from the first barrier layer. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 11, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816